UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6659



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MARION PROMISE, a/k/a Mario,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-98-7-MU)


Submitted:   August 9, 2004                 Decided:   October 28, 2004


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Promise, Appellant Pro Se. Gretchen C. F. Shappert, United
States Attorney, Charlotte, North Carolina; Nina Swift Goodman,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Marion Promise, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion to file a

belated appeal from the court’s denial of his motion to extend the

one-year limitations period in 28 U.S.C. § 2255 ¶ 6 (2000), and the

order denying his motion filed under Fed. R. Civ. P. 59(e).                     The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).     A    prisoner   satisfies       this   standard     by

demonstrating     that   reasonable     jurists      would     find    that     his

constitutional     claims   are    debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

             We have independently reviewed the record and conclude

that Promise has not made the requisite showing.              Although we find

that   the    district   court’s   reliance    on    the   Federal      Rules   of

Appellate Procedure applicable to criminal cases is debatable or

wrong, see United States v. Hayman, 342 U.S. 205, 209 n.4 (1952)

(“Appeals from orders denying motions under Section 2255 are

governed by the civil rules applicable to appeals from final


                                    - 2 -
judgments in habeas corpus actions.”), Promise has failed to

demonstrate a substantial showing of the denial of a constitutional

right.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and   legal    contentions    are     adequately   presented     in   the

materials      before   the    court   and     argument   would   not    aid   the

decisional process.

                                                                        DISMISSED




                                       - 3 -